KOGAN, Justice.
We have for review the decision of the Fifth District Court of Appeal in Panther Air Boat Corp. v. MacMillan-Buchanan & Kelly Insurance Agency, 520 So.2d 601, 604 (Fla. 5th DCA 1987), in which that court certified to us the following question of great public importance:
For purposes of the professional malpractice statute, is an insurance agent a professional?
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We recently addressed this issue in Pierce v. AALL Insurance Inc., 531 So.2d 84 (Fla.1988), and answered the certified question in the negative. We held that a profession was defined as "a calling requiring, as a minimum for licensing under the laws of Florida, specialized knowledge and academic preparation amounting to at *334least a four-year university level degree in the field of study specifically related to that calling.” Pierce, at 88. We are bound by that holding, and accordingly we answer the certified question in this case in the negative and quash the decision of the district court.
It is so ordered.
EHRLICH, C.J., and OVERTON, SHAW, BARKETT and GRIMES, JJ., concur.
McDONALD, j., dissents.